Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
06/28/2022 has been entered.
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Final Rejection of 5/04/2022, Applicant, on 6/28/2022, amended claims 1, 8, and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Arguments
Applicant’s arguments filed June 28, 2022 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed June 28, 2022.
On page 9-10, regarding the Double Patenting rejection, Applicant notes intent of filing terminal disclaimer. 
On page 10-12, regarding the 35 U.S.C. § 101 rejection, Applicant states amended claim how to generate simulated transaction data through a reinforcement learning model are not directed to certain methods of organizing human activities - marketing or sales activities. Furthermore, the amended claim 1 recites "training a predictive model for identifying an abnormal customer behavior, using the simulated customer data," which integrates claim 1 into a practical application.   In response, Examiner respectfully disagrees. In contrast, Example 39 of the PTO guidance creates training data and iteratively trains and retrains the data of a neural network model. In contrast, Part of the reasoning applied in Example 39, however, is that the example claim does not recite any method of organizing human activity such as a fundamental economic concept.  See 2019 PEG Examples 37 through 42, at p. 9.  The claim in Example 39 is directed to applying a neural network to analyzing transformed facial images, which necessarily involves computer technology.  See 2019 PEG Examples 37 through 42, at p. 8–9.  Applicant’s claimed invention, though, as discussed above in the rejection under 35 U.S.C. 101, involves predicting customer transaction behavior, which is related to a commercial interaction.  The claims do include a reinforcement learning model to perform these analyses and calculations, but the reinforcement learning model is merely being used as a tool to implement the abstract idea.  The technology is only being used to implement commercial interactions, rather than improving the technology itself in any way.  Thus, claims 1–20 recite an abstract idea which is not integrated into a practical application.
On page 12-14, regarding the 35 U.S.C. § 103 rejection, Applicant argues that the cited references, alone or in combination, fail to teach or suggest, "performing, by the processor, a plurality of iterations to simulate the real transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the statistic data is higher than a first predefined threshold,." In response, new ground(s) of rejection is made necessitated by amendment see MPEP 706.07a where Han is now applied for Claims 1, 8 and 15.  Regarding the 35 U.S.C. § 103 rejection, Applicant’s arguments with respect to claims has been considered but are moot in view of the new grounds of rejection.  

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/674,457. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/674,457 and  (reference application)  and 16/674,459 ( reference application) as follows. Note that the claims in this application recite limitations that are either recited in ‘457 application and ‘459 (patent) or within the scope of the claims. 
Application 16/674,472
Application 16/674,457
Application 16/674,459
Claims 1, 8 and 15
Claims 1, 8, and 15
Claims 1, 8, and 15
Claims 2, 9 and 16
Claims 2, 9, and 16
Claims 2, 9, and 16
Claims 3 and 10
Claims 3 and 10
Claims 3 and 10
Claims 4, 11 and 17
Claims 4, 11 and 17
Claims 4, 11 and 17
Claims 5, 12 and 19
Claims 5, 12 and 19
Claims 5, 12 and 19
Claims 6 and 13
Claims 6 and 13
Claims 6 and 13
Claim 7, 14 and 20
Claims 7, 14, 20
Claims 7, 14, 20
Claim 18
Claim 18
Claim 18


Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to the same invention of simulating customer data using a reinforcement learning model.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 are directed to a method for simulating customer data using a reinforcement learning model, Claim 8-14 are directed to an article of manufacture for simulating customer data using a reinforcement learning model and Claims 15-20 are directed to a system for simulating customer data using a reinforcement learning model.
Claim 1 recites a method for simulating customer data using a reinforcement learning model, Claim 8 recites an article of manufacture for simulating customer data using a reinforcement learning model and Claim 15 recites a system for simulating customer data using a reinforcement learning model, which include generating an artificial customer profile by combining randomly selected information from a set of real customer profile data; generating simulated transaction data in imitation of real transaction data a group of real customers having similar transaction characteristics, wherein generating the simulated transaction data further comprises: providing statistic data representing the group of real customers having similar transaction characteristics as a goal; performing, a plurality of iterations to simulate the real transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the statistic data is higher than a first predefined threshold; performing a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold; in each iteration conducting, in each iteration, an action including a plurality of simulated transactions; comparing the action with the goal; providing a feedback associated with the action based on a degree of similarity relative to the goal;  updating a policy based on the feedback for determining next action wherein using the statistic data as the goal results in an inability to trace the simulated transaction data to a real customer from the group of real customers ; and generating simulated customer data by combining the artificial customer profile with the last action to form simulated customer data.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activity”- marketing or sales activities. The recitation of “processor”, “intelligent agent”, “environment” , “policy engine” , “system”, “memory”, “computer program product”. “computer readable storage medium”, and “program instructions” does not take claims out of the methods of organizing human activities.  Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The of “processor”, “intelligent agent”, “environment” , “policy engine” , “system”, “memory”, “computer program product”. “computer readable storage medium”, and “program instructions”  is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f).  Furthermore, the claim 1, claim 8 and claim 15 recite using one or more machine learning techniques (training a predictive model[Applicant does not state machine learning specifically]). The specification discloses the machine learning at a high-level of generality, providing examples of different techniques that may be applied. The general use of machine learning does not provide a meaningful limitation to transform the abstract idea into a practical application. Therefore, currently, the machine learning processing is solely used a tool to perform the instructions of the abstract idea.

Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in market analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of ““processor”, “intelligent agent”, “environment” , “policy engine” , “system”, “memory”, “computer program product”, “computer readable storage medium”, and “program instructions”      is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to accessing data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).  With regards to training a model and step 2B - the machine learning processing is solely used a tool to perform the instructions of the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-7, 9-14 and 16-20 recite the additional elements of the real customer profile data includes one or more of an address of a customer, a name of a customer, contact information, credit information, and income information; each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction; the environment includes a set of all previous actions conducted; removing a plurality of previous actions having the degree of similarity lower than a second predefined threshold; adding the action; acquiring the statistic data from raw customer transaction data through an unsupervised clustering approach; the feedback is a reward or a penalty; and further narrowing the abstract idea. These recited limitations in the dependent claims are mere instructions for applying the abstract idea on a computerized system which are operating such that they do not amount to significantly more than the above-identified judicial exceptions in Claims 1, 8 and 15.  Regarding Claims 4-6, 11-13, and 17-18  recite the additional elements of “intelligent agent”, “environment”, “processor”, “program instructions”,  and it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. , US Publication No. 20210264448 A1, [hereinafter Harris], in view of Han et al. , US Publication No. 20180365674 A1, [hereinafter Han].
Regarding Claim 1, 
Harris teaches
generating, by the processor, an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Harris- Par. 4-“One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 5)
generating, by the processor, simulated transaction data in imitation of real transaction data a group of real customers having similar transaction characteristics, wherein generating the simulated transaction data further comprises: (Harris Par. 4; Par. 14; Par. 60-“The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
providing, by the processor, statistic data representing the group of real customers having similar transaction characteristics as a goal; (Harris Par. 14-“ In some embodiments, a model may be a statistical model, which can be used to predict unknown information from known information. For example, a learning module may be a set of instructions for generating a regression line from training data (supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once a model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be a request for a prediction associated with presented data. For example, new request may be a request for classifying an image or for a recommendation for a user.”)
performing, by the processor, a plurality of iterations to simulate the real transaction data, ... (Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”; Par 169-170-“ Several simulation are run out n epochs with consumer agents at a 1 to 1 match. The data can be split between the training set and the validation set. True transactional data can be pulled from an analogous actual time frame within the data. The adversarial AI can build a model using the training set and can then evaluate the model using the validation set. The model attempts to predict where a given consumer will be at a set time. In some embodiments, noise can be introduced to the network data to help obfuscate selected consumers whose actions are predicted too actually based on a predefined threshold. The noise can be in the form of data removal, swapping information between consumers, fuzzifing key elements of a transaction (e.g., amount) or shift a timeline.”; Abstract; Par. 14); 
in each iteration: conducting, by the intelligent agent, an action including a plurality of simulated transactions; (Harris Par. 4-“ One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 81-“ The simulation module 208B may comprise code or software, executable by the processor 204, for performing a simulation. The simulation can include an imitation of a situation and/or process. The simulation can include any suitable simulation (e.g., a continuous simulation, a discrete event simulation, a stochastic simulation, a deterministic simulation, etc.). The simulation module 208B, in conjunction with the processor 204, can be capable of implementing a pollinator-plant simulation which may simulate interactions between pollinators (e.g., simulated as consumer agents) and plants (e.g., simulated as resource provider agents). For example, the simulation module 208B, in conjunction with the processor 204, may iterate through a list of consumer agents and may determine whether or not each consumer agent can perform a simulated transaction for a recommendation during the current epoch based on data associated with the consumer agent (e.g., constraint data) and on data associated with the resource provider agent (e.g., if a consumer capacity value has not been exceed during the current epoch). The simulation module 208B, in conjunction with the processor 204, can determine whether or not a simulated transaction may be performed based on, for example, if a recommendation is non-zero, if a consumer agent is available, if a resource provider is available, etc. The simulation module 208B, in conjunction with the processor 204, can perform the simulation as described in further detail herein.”)
comparing, by the environment, the action with the goal (Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”); 
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Harris-Par. 135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity”)
updating, by the policy engine, a policy based on the feedback for determining a next action wherein using the statistic data as the goal results in an inability to trace the simulated transaction data to a real customer from the group of real customers ; (Harris- Par.135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity; At step 330, after updating the recommendations and the satisfaction level(s), the simulation computer can determine whether or not a first recommendation of the recommendations for the current epoch and the current consumer agent is non-zero (i.e., determine whether or not there is a recommendation). For example, the first consumer agent can be a simulant consumer agent associated with the “high tech” community group can have a recommendation of “laptop.” If the recommendation is non-zero (i.e., there is a recommendation of, for example, “laptop”), then the simulation computer can proceed to step 332. If the recommendation is zero, or null (i.e., there is no recommendation), then the simulation computer can proceed to step 326 to iterate to the next recommendation as well as update the recommendations and satisfaction level(s) as appropriate.; Par. 90- An agent can include a discrete entity with its own goals and behaviors. Agent-based models can comprise dynamically interacting rule-based agents. The simulation computer can execute a simulation, as described herein, with different types of agents. For example, the simulation may be performed with consumer agents, resource provider agents, fraudster agents, etc.; Par. 105-“ In some embodiments, a fraudster agent may be present in the simulation. A fraudster agent can represent a fraudster. A fraudster agent can be an entity that commits fraud in the simulation. The fraudster agent can comprise any suitable data. For example, the fraudster agent can comprise opportunity data, resource data, and strategy data. The opportunity data can include location, reach, time zone, etc. The opportunity data for the fraudster agent can indicate where the fraudster agent may perform and/or attempt to perform fraudulent transactions. The resources data can include an ability to execute fraud (i.e., resources which may allow the fraudster agent to commit fraudulent activities), etc. The strategy data can include targeting one individual, running scripts, etc. The fraudster agent can also represent crime that can be simulated to predict future response to new models, procedural changes, new technologies (e.g., deep learning empowered crime), and changes in economic conditions. The fraudster agent can be modeled as a parasitic wasp in the pollinator-plant simulation.”; Par. 111-113 )
and generating, by the processor, simulated customer data by combining, the artificial customer profile with the simulated customer transaction data to form simulated customer data; (Harris- Par. 60-“ The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
and training a predictive model for identifying an abnormal customer behavior, using the simulated customer data (Harris Par. 13-“Machine learning” can include an artificial intelligence process in which software applications may be trained to make accurate predictions through learning. The predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data. A model can be trained using training data, such that the model may be used to make accurate predictions. The prediction can be, for example, a classification of an image (e.g., identifying images of cats on the Internet) or as another example, a recommendation (e.g., a movie that a user may like or a restaurant that a consumer might enjoy).; Par. 111-“The simulation computer can determine the effects of a number of events by including the event in the simulation. In some embodiments, effects of disasters can be simulated. For example, the effects of a hurricane on a location can be determined. Another use case can be to determine exposure from a credit card breach. Yet another use case can be to run what-if scenarios with changes in fraud rules. For example, the simulated world can be evaluated multiple times with different fraud rules. The simulated transactions of each simulation can be compared to determine the effect of the differing fraud rules.”)
Harris teaches artificial intelligence techniques and the feature is expounded upon by Han:
A computer implemented method in a data processing system comprising a processor and a memory comprising instructions, which are executed by the processor to cause the processor to implement the method for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the method comprising: (Han- [i.e. simulation platform] Par.13-“ FIGS. 1A-1C are diagrams of an overview of an example implementation 100 described herein. As shown in FIGS. 1A-1C, example implementation 100 shows a transaction simulation platform generating simulated transaction information.”;  Par 56-“ Device 300 may perform one or more processes described herein. Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340. A computer-readable medium is defined herein as a non-transitory memory device. A memory device includes memory space within a single physical storage device or memory space spread across multiple physical storage devices.”)
performing, by the processor, a plurality of iterations to simulate the real transaction data, ‘wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the statistic data is higher than a first predefined threshold’ (Han Par. 14-15-“ As shown in FIG. 1A, and by reference number 105, the transaction simulation platform may receive real transaction information from a data source. For example, the transaction simulation platform may receive real transaction information for a set of financial transactions. In this case, the real transaction information may include one or more transaction values indicating characteristics of financial transactions, such as a transaction value indicating a transaction identifier, a transaction amount, a transaction date, whether a transaction is a debit transaction or a credit transaction, a currency, an account balance before and/or after a transaction, an industry identifier, and/or the like. As shown by reference number 110, the transaction simulation platform may separate the real transaction information into one or more data streams....”; Par. 20-“ Additionally, the transaction simulation platform may modify the one or more configuration parameters until the sample statistical distribution closely resembles the actual statistical distribution. For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution. In this case, the transaction simulation platform may compare the actual statistical distribution to the sample statistical distribution to compute a mode dependent loss (MDL) value indicating the difference between the two distributions. Additionally, the transaction simulation platform may compare the MDL value to an MDL threshold value to determine whether the sample statistical distribution satisfies the threshold level of similarity with the actual statistical distribution. In this way, the one or more configuration parameters may be iteratively modified until the MDL value (i.e., the approximation criterion) satisfies the threshold.”); 


Harris and Han are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Harris, as taught by Han, by utilizing simulation techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Harris with the motivation of using simulation techniques to provide new improved ways to protect data that is used in machine learning systems and method. (Han Par. 2).
Regarding Claim 2, Claim 9 and Claim 16, Harris in view of Han teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
wherein the real customer profile data includes one or more of an address of a customer, a name of a customer, contact information, credit information, and income information (Harris Par. 49-“ n some embodiments, the simulation computer 112 can query the network data database 110 for network data associated with one or more criteria. For example, one criterion that the simulation computer 112 can include in the query is a time and/or time range. For example, the simulation computer 112 can query for network data that is associated with the past day, past hour, particular date range (e.g., 5/10/2019 to 5/15/2019), etc. As another example, the simulation computer 112 can include a criterion that the retrieved network data include data related to interactions that occurred within a particular geographic area (e.g., North America, California, etc.). Additional example criteria can relate to user demographics, resource provider demographics, spending amount, etc.”).
Regarding Claim 3 and Claim 10, Harris in view of Han teach the method as recited in claim 1…, and the computer program product of claim 8…
wherein each simulated transaction includes transaction type, transaction amount, transaction time, transaction location, transaction medium, a second party associated with the simulated transaction. (Harris Par. 52-“ At step 11, the configuration database 114 can provide the simulation computer 112 with the queried configuration(s). For example, the simulation computer 112 can query the configuration database 114 for a Bay Area simulation configuration. The Bay Area simulation configuration can include data relating to values which represent the Bay Area (e.g., ZIP codes, addresses, common types of resource providers in the area, income data, spending data, etc.).).
Regarding Claim 4, Claim 11 and Claim 17, Harris in view of Han teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
wherein the environment includes a set of all previous actions conducted by the intelligent agent. (Harris Par. 117-118 “At step 312, the simulation computer can build the simulant consumer agent's transaction history data from community group(s). The community group(s) to which a simulant consumer agent belongs can be predetermined and stored in the simulant consumer agent database or can be determined by an unsupervised learner capable of clustering the simulant consumer agents and, in some embodiments, the actual consumer agents into one or more community groups based on the similarities of the simulant consumer agents and, in some embodiments, the actual consumer agents.; The simulation computer can generate random simulated transactions for a transaction history associated with each simulant consumer agent of the plurality of simulant consumer agents. In some embodiments, the random simulated transactions can be based on a set of the plurality of actual consumers (e.g., a community of actual consumers, a groups of actual consumers which the simulant consumer agent represents, etc.).”).
Regarding Claim 5, Claim 12 and Claim 19, Harris in view of Han teach the method as recited in claim 4…, the computer program product of claim 11…, and the system of claim 17…
further comprising: removing, by the processor, a plurality of previous actions having the degree of similarity lower than a second predefined threshold. (Harris Par. 155 “For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”).
Regarding Claim 8, 
Harris teaches
generate an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Harris- Par. 4-“One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 5)
generate simulated transaction data in imitation of real transaction data a group of real customers having similar transaction characteristics, wherein generating the simulated transaction data further comprises: (Harris Par. 4; Par. 14; Par. 60-“The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
providing statistic data representing the group of real customers having similar transaction characteristics as a goal; (Harris Par. 14-“ In some embodiments, a model may be a statistical model, which can be used to predict unknown information from known information. For example, a learning module may be a set of instructions for generating a regression line from training data (supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once a model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be a request for a prediction associated with presented data. For example, new request may be a request for classifying an image or for a recommendation for a user.”)
performing a plurality of iterations to simulate the real transaction data, ...(Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”; Par 169-170-“ Several simulation are run out n epochs with consumer agents at a 1 to 1 match. The data can be split between the training set and the validation set. True transactional data can be pulled from an analogous actual time frame within the data. The adversarial AI can build a model using the training set and can then evaluate the model using the validation set. The model attempts to predict where a given consumer will be at a set time. In some embodiments, noise can be introduced to the network data to help obfuscate selected consumers whose actions are predicted too actually based on a predefined threshold. The noise can be in the form of data removal, swapping information between consumers, fuzzifing key elements of a transaction (e.g., amount) or shift a timeline.”; Abstract; Par. 14); 
in each iteration: conducting, by the intelligent agent, an action including a plurality of simulated transactions; (Harris Par. 4-“ One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 81-“ The simulation module 208B may comprise code or software, executable by the processor 204, for performing a simulation. The simulation can include an imitation of a situation and/or process. The simulation can include any suitable simulation (e.g., a continuous simulation, a discrete event simulation, a stochastic simulation, a deterministic simulation, etc.). The simulation module 208B, in conjunction with the processor 204, can be capable of implementing a pollinator-plant simulation which may simulate interactions between pollinators (e.g., simulated as consumer agents) and plants (e.g., simulated as resource provider agents). For example, the simulation module 208B, in conjunction with the processor 204, may iterate through a list of consumer agents and may determine whether or not each consumer agent can perform a simulated transaction for a recommendation during the current epoch based on data associated with the consumer agent (e.g., constraint data) and on data associated with the resource provider agent (e.g., if a consumer capacity value has not been exceed during the current epoch). The simulation module 208B, in conjunction with the processor 204, can determine whether or not a simulated transaction may be performed based on, for example, if a recommendation is non-zero, if a consumer agent is available, if a resource provider is available, etc. The simulation module 208B, in conjunction with the processor 204, can perform the simulation as described in further detail herein.”)
comparing, by the environment, the action with the goal (Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”); 
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Harris-Par. 135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity”)
and update, by the policy engine, a policy based on the feedback for determining a next action, wherein using the statistic data as the goal results in an inability to trace the simulated transaction data to a real customer from the group of real customers; (Harris- Par.135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity; At step 330, after updating the recommendations and the satisfaction level(s), the simulation computer can determine whether or not a first recommendation of the recommendations for the current epoch and the current consumer agent is non-zero (i.e., determine whether or not there is a recommendation). For example, the first consumer agent can be a simulant consumer agent associated with the “high tech” community group can have a recommendation of “laptop.” If the recommendation is non-zero (i.e., there is a recommendation of, for example, “laptop”), then the simulation computer can proceed to step 332. If the recommendation is zero, or null (i.e., there is no recommendation), then the simulation computer can proceed to step 326 to iterate to the next recommendation as well as update the recommendations and satisfaction level(s) as appropriate.; Par. 90- An agent can include a discrete entity with its own goals and behaviors. Agent-based models can comprise dynamically interacting rule-based agents. The simulation computer can execute a simulation, as described herein, with different types of agents. For example, the simulation may be performed with consumer agents, resource provider agents, fraudster agents, etc.; Par. 105-“ In some embodiments, a fraudster agent may be present in the simulation. A fraudster agent can represent a fraudster. A fraudster agent can be an entity that commits fraud in the simulation. The fraudster agent can comprise any suitable data. For example, the fraudster agent can comprise opportunity data, resource data, and strategy data. The opportunity data can include location, reach, time zone, etc. The opportunity data for the fraudster agent can indicate where the fraudster agent may perform and/or attempt to perform fraudulent transactions. The resources data can include an ability to execute fraud (i.e., resources which may allow the fraudster agent to commit fraudulent activities), etc. The strategy data can include targeting one individual, running scripts, etc. The fraudster agent can also represent crime that can be simulated to predict future response to new models, procedural changes, new technologies (e.g., deep learning empowered crime), and changes in economic conditions. The fraudster agent can be modeled as a parasitic wasp in the pollinator-plant simulation.”; Par. 111-113  )
and generate, by the processor, simulated customer data by combining, the artificial customer profile with the simulated customer transaction data to form simulated customer data; (Harris- Par. 60-“ The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
and training a predictive model for identifying an abnormal customer behavior, using the simulated customer data (Harris Par. 13-“Machine learning” can include an artificial intelligence process in which software applications may be trained to make accurate predictions through learning. The predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data. A model can be trained using training data, such that the model may be used to make accurate predictions. The prediction can be, for example, a classification of an image (e.g., identifying images of cats on the Internet) or as another example, a recommendation (e.g., a movie that a user may like or a restaurant that a consumer might enjoy).; Par. 111-“The simulation computer can determine the effects of a number of events by including the event in the simulation. In some embodiments, effects of disasters can be simulated. For example, the effects of a hurricane on a location can be determined. Another use case can be to determine exposure from a credit card breach. Yet another use case can be to run what-if scenarios with changes in fraud rules. For example, the simulated world can be evaluated multiple times with different fraud rules. The simulated transactions of each simulation can be compared to determine the effect of the differing fraud rules.”)

Harris teaches artificial intelligence techniques and the feature is expounded upon by Han:
A computer program product for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Han- [i.e. simulation platform] Par.13-“ FIGS. 1A-1C are diagrams of an overview of an example implementation 100 described herein. As shown in FIGS. 1A-1C, example implementation 100 shows a transaction simulation platform generating simulated transaction information.”;  Par 56-“ Device 300 may perform one or more processes described herein. Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340. A computer-readable medium is defined herein as a non-transitory memory device. A memory device includes memory space within a single physical storage device or memory space spread across multiple physical storage devices.”)
performing, by the processor, a plurality of iterations to simulate the real transaction data, ‘wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the statistic data is higher than a first predefined threshold’ (Han Par. 14-15-“ As shown in FIG. 1A, and by reference number 105, the transaction simulation platform may receive real transaction information from a data source. For example, the transaction simulation platform may receive real transaction information for a set of financial transactions. In this case, the real transaction information may include one or more transaction values indicating characteristics of financial transactions, such as a transaction value indicating a transaction identifier, a transaction amount, a transaction date, whether a transaction is a debit transaction or a credit transaction, a currency, an account balance before and/or after a transaction, an industry identifier, and/or the like. As shown by reference number 110, the transaction simulation platform may separate the real transaction information into one or more data streams....”; Par. 20-“ Additionally, the transaction simulation platform may modify the one or more configuration parameters until the sample statistical distribution closely resembles the actual statistical distribution. For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution. In this case, the transaction simulation platform may compare the actual statistical distribution to the sample statistical distribution to compute a mode dependent loss (MDL) value indicating the difference between the two distributions. Additionally, the transaction simulation platform may compare the MDL value to an MDL threshold value to determine whether the sample statistical distribution satisfies the threshold level of similarity with the actual statistical distribution. In this way, the one or more configuration parameters may be iteratively modified until the MDL value (i.e., the approximation criterion) satisfies the threshold.”); 


Harris and Han are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Harris, as taught by Han, by utilizing simulation techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Harris with the motivation of using simulation techniques to provide new improved ways to protect data that is used in machine learning systems and method. (Han Par. 2).
Regarding Claim 15, 
Harris teaches
generate an artificial customer profile by combining randomly selected information from a set of real customer profile data; (Harris- Par. 4-“One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 5)
generate simulated transaction data in imitation of real transaction data a group of real customers having similar transaction characteristics, wherein generating the simulated transaction data further comprises: (Harris Par. 4; Par. 14; Par. 60-“The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
providing statistic data representing the group of real customers having similar transaction characteristics as a goal; (Harris Par. 14-“ In some embodiments, a model may be a statistical model, which can be used to predict unknown information from known information. For example, a learning module may be a set of instructions for generating a regression line from training data (supervised learning) or a set of instructions for grouping data into clusters of different classifications of data based on similarity, connectivity, and/or distance between data points (unsupervised learning). The regression line or data clusters can then be used as a model for predicting unknown information from known information. Once a model has been built from the learning module, the model may be used to generate a predicted output from a new request. The new request may be a request for a prediction associated with presented data. For example, new request may be a request for classifying an image or for a recommendation for a user.”)
performing a plurality of iterations to simulate the real transaction data, ... (Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”; Par 169-170-“ Several simulation are run out n epochs with consumer agents at a 1 to 1 match. The data can be split between the training set and the validation set. True transactional data can be pulled from an analogous actual time frame within the data. The adversarial AI can build a model using the training set and can then evaluate the model using the validation set. The model attempts to predict where a given consumer will be at a set time. In some embodiments, noise can be introduced to the network data to help obfuscate selected consumers whose actions are predicted too actually based on a predefined threshold. The noise can be in the form of data removal, swapping information between consumers, fuzzifing key elements of a transaction (e.g., amount) or shift a timeline.”; Abstract; Par. 14); 
in each iteration: conducting, by the intelligent agent, an action including a plurality of simulated transactions; (Harris Par. 4-“ One embodiment of the disclosure is related to a method comprising: a) receiving, by a computer, network data comprising a plurality of transactions conducted by a plurality of actual users and a plurality of actual resource providers; b) generating, by the computer, a plurality of simulated users, each simulated user based upon a set of the plurality of actual users; c) generating, by the computer, a plurality of simulated resource providers, each simulated resource provider based upon at least one actual resource provider; d) executing, by the computer, a simulation using the plurality of simulated users and simulated resource providers; and e) determining, in response to step d), a plurality of simulated transactions conducted by the simulated users and simulated resource providers.”; Par. 81-“ The simulation module 208B may comprise code or software, executable by the processor 204, for performing a simulation. The simulation can include an imitation of a situation and/or process. The simulation can include any suitable simulation (e.g., a continuous simulation, a discrete event simulation, a stochastic simulation, a deterministic simulation, etc.). The simulation module 208B, in conjunction with the processor 204, can be capable of implementing a pollinator-plant simulation which may simulate interactions between pollinators (e.g., simulated as consumer agents) and plants (e.g., simulated as resource provider agents). For example, the simulation module 208B, in conjunction with the processor 204, may iterate through a list of consumer agents and may determine whether or not each consumer agent can perform a simulated transaction for a recommendation during the current epoch based on data associated with the consumer agent (e.g., constraint data) and on data associated with the resource provider agent (e.g., if a consumer capacity value has not been exceed during the current epoch). The simulation module 208B, in conjunction with the processor 204, can determine whether or not a simulated transaction may be performed based on, for example, if a recommendation is non-zero, if a consumer agent is available, if a resource provider is available, etc. The simulation module 208B, in conjunction with the processor 204, can perform the simulation as described in further detail herein.”)
comparing, by the environment, the action with the goal (Harris Par. 155-“ For example, in some embodiments, the simulation computer can compare the plurality of actual consumer agents and the plurality of simulant consumer agents. The simulation computer can then remove, based on the comparing, actual consumer agents from the plurality of actual consumer agents which do not exceed a matching threshold when compared to the plurality of simulant consumer agents.”); 
providing, by the environment, a feedback associated with the action based on a degree of similarity relative to the goal; (Harris-Par. 135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity”)
updating, by the policy engine, a policy based on the feedback for determining a next action wherein using the statistic data as the goal results in an inability to trace the simulated transaction data to a real customer from the group of real customers (Harris- Par.135-136-“ At step 328, the simulation computer can reweight the recommendations and update the consumer agent's satisfaction level. In some embodiments, during the first epoch the recommendations and satisfaction level may not yet differ from the initial values. However, it is understood that later in the epoch, and in later epochs, the recommendations and satisfaction levels may be updated based on performed simulated transactions and, in some embodiments, when a simulated transaction was not able to be performed. For example, if a consumer agent performs a transaction for a laptop, then the satisfaction level may be increased by an amount which may be proportional to the consumer agent's community group, the consumer agent's propensity; At step 330, after updating the recommendations and the satisfaction level(s), the simulation computer can determine whether or not a first recommendation of the recommendations for the current epoch and the current consumer agent is non-zero (i.e., determine whether or not there is a recommendation). For example, the first consumer agent can be a simulant consumer agent associated with the “high tech” community group can have a recommendation of “laptop.” If the recommendation is non-zero (i.e., there is a recommendation of, for example, “laptop”), then the simulation computer can proceed to step 332. If the recommendation is zero, or null (i.e., there is no recommendation), then the simulation computer can proceed to step 326 to iterate to the next recommendation as well as update the recommendations and satisfaction level(s) as appropriate.; Par. 90- An agent can include a discrete entity with its own goals and behaviors. Agent-based models can comprise dynamically interacting rule-based agents. The simulation computer can execute a simulation, as described herein, with different types of agents. For example, the simulation may be performed with consumer agents, resource provider agents, fraudster agents, etc.; Par. 105-“ In some embodiments, a fraudster agent may be present in the simulation. A fraudster agent can represent a fraudster. A fraudster agent can be an entity that commits fraud in the simulation. The fraudster agent can comprise any suitable data. For example, the fraudster agent can comprise opportunity data, resource data, and strategy data. The opportunity data can include location, reach, time zone, etc. The opportunity data for the fraudster agent can indicate where the fraudster agent may perform and/or attempt to perform fraudulent transactions. The resources data can include an ability to execute fraud (i.e., resources which may allow the fraudster agent to commit fraudulent activities), etc. The strategy data can include targeting one individual, running scripts, etc. The fraudster agent can also represent crime that can be simulated to predict future response to new models, procedural changes, new technologies (e.g., deep learning empowered crime), and changes in economic conditions. The fraudster agent can be modeled as a parasitic wasp in the pollinator-plant simulation.”; Par. 111-113 )
and generate simulated customer data by combining, the artificial customer profile with the simulated customer transaction data to form simulated customer data; (Harris- Par. 60-“ The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”;)
and training a predictive model for identifying an abnormal customer behavior, using the simulated customer data (Harris Par. 13-“Machine learning” can include an artificial intelligence process in which software applications may be trained to make accurate predictions through learning. The predictions can be generated by applying input data to a predictive model formed from performing statistical analysis on aggregated data. A model can be trained using training data, such that the model may be used to make accurate predictions. The prediction can be, for example, a classification of an image (e.g., identifying images of cats on the Internet) or as another example, a recommendation (e.g., a movie that a user may like or a restaurant that a consumer might enjoy).; Par. 111-“The simulation computer can determine the effects of a number of events by including the event in the simulation. In some embodiments, effects of disasters can be simulated. For example, the effects of a hurricane on a location can be determined. Another use case can be to determine exposure from a credit card breach. Yet another use case can be to run what-if scenarios with changes in fraud rules. For example, the simulated world can be evaluated multiple times with different fraud rules. The simulated transactions of each simulation can be compared to determine the effect of the differing fraud rules.”)
Harris teaches artificial intelligence techniques and the feature is expounded upon by Han:
A system for simulating customer data using a reinforcement learning model including an intelligent agent, a policy engine, and an environment, the system comprising: a processor configured to: (Han- [i.e. simulation platform] Par.13-“ FIGS. 1A-1C are diagrams of an overview of an example implementation 100 described herein. As shown in FIGS. 1A-1C, example implementation 100 shows a transaction simulation platform generating simulated transaction information.”;  Par 56-“ Device 300 may perform one or more processes described herein. Device 300 may perform these processes in response to processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340. A computer-readable medium is defined herein as a non-transitory memory device. A memory device includes memory space within a single physical storage device or memory space spread across multiple physical storage devices.”)
performing, by the processor, a plurality of iterations to simulate the real transaction data, ‘wherein the plurality of iterations is performed until a degree of similarity of simulated transaction data relative to the statistic data is higher than a first predefined threshold’ (Han Par. 14-15-“ As shown in FIG. 1A, and by reference number 105, the transaction simulation platform may receive real transaction information from a data source. For example, the transaction simulation platform may receive real transaction information for a set of financial transactions. In this case, the real transaction information may include one or more transaction values indicating characteristics of financial transactions, such as a transaction value indicating a transaction identifier, a transaction amount, a transaction date, whether a transaction is a debit transaction or a credit transaction, a currency, an account balance before and/or after a transaction, an industry identifier, and/or the like. As shown by reference number 110, the transaction simulation platform may separate the real transaction information into one or more data streams....”; Par. 20-“ Additionally, the transaction simulation platform may modify the one or more configuration parameters until the sample statistical distribution closely resembles the actual statistical distribution. For example, the transaction simulation platform may iteratively modify the one or more configuration parameters until the sample statistical distribution satisfies a threshold level of similarity with the actual statistical distribution. In this case, the transaction simulation platform may compare the actual statistical distribution to the sample statistical distribution to compute a mode dependent loss (MDL) value indicating the difference between the two distributions. Additionally, the transaction simulation platform may compare the MDL value to an MDL threshold value to determine whether the sample statistical distribution satisfies the threshold level of similarity with the actual statistical distribution. In this way, the one or more configuration parameters may be iteratively modified until the MDL value (i.e., the approximation criterion) satisfies the threshold.”); 


Harris and Han are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Harris, as taught by Han, by utilizing simulation techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Harris with the motivation of using simulation techniques to provide new improved ways to protect data that is used in machine learning systems and method. (Han Par. 2).
Regarding Claim 18, Harris in view of Han teach the system of claim 17…
wherein the processor is further configured to add the action into the environment. (Harris Par. 60-“ The additional processing performed by the evaluation computer 120 can include recommending a resource to an actual user associated with an actual consumer agent which performed a simulated transaction for a digital representation of the resource. The evaluation computer 120 can also recommend a resource to one or more actual users based on simulated transactions performed by consumer agents of a similar community group. For example, a simulant consumer agent may be associated with a “high tech” community group and may perform 10 simulated transactions during the simulation. The evaluation computer 120 can determine actual consumers that are also associated with the “high tech” community group and may generate one or more recommendations for actual resources for the actual consumers based on the simulated transactions performed by the simulant consumer agent. Additional processing may also include analyzing the simulated transactions for trends in purchasing habits, adjusting parameters of the simulation based on the resulting simulated transactions, etc.”)

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. , US Publication No. 20210264448 A1, [hereinafter Harris], in view of Han et al. , US Publication No. 20180365674 A1, [hereinafter Han], and in further view of Schroeder et al. , US Publication No. 20190377902 A1, [hereinafter Schroeder].

Regarding Claim 6 and Claim 13, Harris in view of Han teach the method as recited in claim 1…, and the computer program product of claim 8…
Harris in view of Han discloses clustering techniques and the feature is expounded upon by the teachings of Schroeder:
further comprising: acquiring, by the processor, the standard customer transaction data from raw customer transaction data through an unsupervised clustering approach (Schroeder Par. 72-“ In some implementations, artificial profile model 700 may be trained by executing one or more machine-learning algorithms on a data set including non-exhaustive set 610 of FIG. 6. For example, one or more clustering algorithms may be executed on the data set including non-exhaustive set 610 to identify clusters of data privacy elements that relate to each other or patterns of dependencies within the data set. The data protection platform can execute the clustering algorithms to identify patterns within the data set, which can then be used to generate artificial profile model 700. Non-limiting examples of machine-learning algorithms or techniques can include artificial neural networks (including backpropagation, Boltzmann machines, etc.), bayesian statistics (e.g., bayesian networks or knowledge bases), logistical model trees, support vector machines, information fuzzy networks, Hidden Markov models, hierarchical clustering (unsupervised), self-organizing maps, clustering techniques, and other suitable machine-learning techniques (supervised or unsupervised). For example, the data protection platform can retrieve one or more machine-learning algorithms stored in a database (not shown) to generate an artificial neural network in order to identify patterns or correlations within the data set of data privacy elements (i.e., within non-exhaustive set 610). As a further example, the artificial neural network can learn that when data privacy element #1 (in the data set) includes value A and value B, then data privacy element #2 is predicted as relevant data for data privacy element #1. Thus, a constrain, relationship and/or dependency can be defined between data privacy element #1 and data privacy element #2, such that any newly created or modified artificial profiles should be consistent with the relationship between data privacy elements #1 and #2. In yet another example, a support vector machine can be used either to generate output data that is used as a prediction, or to identify learned patterns within the data set. The one or more machine-learning algorithms may relate to unsupervised learning techniques, however, the present disclosure is not limited thereto. Supervised learning techniques may also be implemented. In some implementations, executing the one or more machine-learning algorithms may generate a plurality of nodes and one or more correlations between at least two nodes of the plurality of nodes. For example, the one or more machine-learning algorithms in these implementations can include unsupervised learning techniques, such as clustering techniques, artificial neural networks, association rule learning, and so on.”).
Harris, Han and Schroeder are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Harris in view of Han, by utilizing clustering techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Harris in view of Han with the motivation of dynamically creating, modifying, and validating artificial profiles using a data protection platform to control data exposure. (Schroeder Par. 2).

Claims 7 and 14 and Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. , US Publication No. 20210264448 A1, [hereinafter Harris], in view of Han et al. , US Publication No. 20180365674 A1, [hereinafter Han], and in further view of Campos et al. , US Publication No. 20180293498 A1, [hereinafter Campos].

Regarding Claim 7, Claim 14 and Claim 20, Harris in view of Han teach the method as recited in claim 1…, the computer program product of claim 8…, and the system of claim 15…
Harris in view of Han fail to teach the following feature taught by Campos:
wherein the feedback is a reward or a penalty. (Campos Par. 13-“The AI engine decomposing the complex task allows for both i) the first module to use reward functions focused for solving each individual sub-task, and then one or more reward functions focused for the end solution of the complex task, as well as ii) the first module to conduct the training of the AI objects corresponding to the individual sub-tasks in the complex task, in parallel at the same time. The combined parallel training and the use of reward functions focused for solving each individual sub-task speed up an overall training duration for the complex task on the one or more computing platforms, and subsequent deployment of a resulting AI model that is trained, compared to an end-to-end training with a single algorithm for all of the AI objects incorporated into the AI model.”; Par. 76-“ In an embodiment, at each time step (e.g., iteration of learning), the AI concept receives a state in a state space, selects a sub-task from an action space, follows a policy, which controls the AI concept's behavior, i.e., a mapping from a state to sub-tasks, then receives a scalar reward, and then transitions to the next state, according to the environment dynamics, or model, for the reward function. (See FIG. 6 for example.) The AI concept also receives feedback from its selected sub-tasks and performance and then evaluates the feedback to alter its training. Each concept can have different state+action spaces.”).
Harris, Han and Campos are directed to artificial intelligence modelling and analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improve upon artificial intelligence (AI) analysis of Harris in view of Han, as taught by Campos, by utilizing reinforcement learning techniques with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Harris in view of Han with the motivation of using reinforcement learning technique to hierarchically decompose a complex tasks into multiple smaller, individual sub-tasks making up the complex task to improve the speed and/or accuracy of the resulting AI model. (Campos Par. 11 and Par. 90).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Publication No. US 20190095924A1 to Adjaoute.- Abstract-“ An artificial intelligence fraud management system comprises real-time analytics process for analyzing the behavior of a user from the transaction events they generate over a network. An initial population of smart agent profiles is stored in a computer file system and more smart agent profiles are added as required as transaction data is input. Vectors are assigned to point to a run of profile data that all share the same atomic time interval. The vectors are rolled around to point to newer time intervals as they occur, retiring vectors to expired time intervals, and reassigning those vectors to point to the newer atomic time intervals. Vectors correspond to particular smart agent profiles (P) and are collected into lists stored in profile blocks with a meta-data header. Transactions that involve a particular entity are made quickly accessible and retrievable by such vectors.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/CHESIREE A WALTON/Examiner, Art Unit 3624